Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 20-F 1 f080331a.htm ANNUAL AND TRANSITION REPORT OF FOREIGN PRIVATE ISSUERS UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the Fiscal Year Ended December 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report. Commission File No.1-11005 ARACRUZ CELULOSE S.A. (Exact name of Registrant as specified in its charter) Aracruz Cellulose (Translation of Registrants name into English) Federative Republic of Brazil (Jurisdiction of incorporation or organization) Av. Brigadeiro Faria Lima, 2277, 4th floor 01452-000 São Paulo, SP, Brazil (Address of principal executive offices) Securities registered or to be registered pursuant to Section12(b)of the Act. Title of each class: Name of each exchange on which registered: American Depositary Shares (as evidenced by American Depositary Receipts), each representing ten shares of ClassB Stock New York Stock Exchange Securities registered or to be registered pursuant to Section12(g)of the Act. None Securities for which there is a reporting obligation pursuant to Section15(d)of the Act. None Indicate the number of outstanding shares of each of the issuers classes of capital or common stock as of the close of the period covered by the annual report. Shares of Common Stock Shares of ClassA Stock Shares of ClassB Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes o No x If this report is an annual or transition report, indicated by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Securities Exchange Act of 1934. Yes o No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer x Accelerated filer o Non-accelerated filer o Indicate by check mark which financial statement item the registrant has elected to follow . Item 17 o Item 18 x If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Please send copies of notices and communications from the Securities and Exchange Commission to: Ross Kaufman Greenberg Traurig LLP Met Life Building 200 Park Avenue New York, NY 10166 TABLE OF CONTENTS PART I 6 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 6 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 6 ITEM 3. KEY INFORMATION 6 ITEM 4. INFORMATION ON ARACRUZ 16 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 40 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 56 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 61 ITEM 8. FINANCIAL INFORMATION 64 ITEM 9. THE OFFER AND LISTING 71 ITEM 10. ADDITIONAL INFORMATION 74 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 81 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 83 PART II 84 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 84 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 84 ITEM 15. CONTROLS AND PROCEDURES 84 ITEM 16. RESERVED 86 Item 16A. Audit committee financial expert 86 Item 16B. Code of Ethics 87 Item 16C. Principal Accountant Fees and Services 87 Item 16D. Exemptions from the listing Standards for Audit Committees 87 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 87 PART III 88 ITEM 17. FINANCIAL STATEMENTS 88 ITEM 18. FINANCIAL STATEMENTS 88 ITEM 19. EXHIBITS 88 3 INTRODUCTION Unless otherwise specified, all references in this annual report to: U.S. dollars, $ or US$ are to United States dollars;  reais ,  real  or R$ are to Brazilian reais , the official currency of Brazil; Brazilian government are to the federal government of the Federative Republic of Brazil; consolidated financial statements are to the Consolidated Financial Statements of Aracruz Celulose S.A. as of December 31, 2006 and 2007 and, for the three years in the period ended December 31, 2007, the corresponding Report of Independent Registered Public Accounting Firm; the Company, Aracruz, we, us and our are to Aracruz Celulose S.A. and its consolidated subsidiaries (unless the context otherwise requires); our preferred shares and our common shares are to our authorized and outstanding preferred stock and common stock, respectively; Class A Stock and Class B Stock are to our non-voting preferred stock class A ( ações preferenciais classe A ) and non-voting preferred stock class B ( ações preferenciais classe B ), respectively, which together are referred to as the Preferred Shares; and tons are to metric tons of 1,000 kilograms each. "Taxa de Juros de Longo Prazo" is the Long-term Interest Rate or " TJLP ". As used in this annual report, one hectare equals approximately 2.471 acres, one kilogram equals approximately 2.2 pounds and one kilometer equals approximately 0.621 miles. Unless otherwise indicated, all references in this annual report to percentages, tons and U.S. dollar or real amounts of pulp are to market pulp; and amounts in reais stated at a particular date and followed by U.S. dollar equivalents have been converted using the reais to U.S. dollars commercial selling rate in effect on such date. FORWARD-LOOKING STATEMENTS This annual report contains statements which constitute forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. Certain such forward-looking statements can be identified by the use of forward-looking terminology such as believe, expect, may, are expected to, expect, will allow, will continue, will likely result, should, would be, seek, approximately, intend, plan, project, estimate or anticipate, or similar expressions or the negative thereof or other variations thereof of comparable terminology, or by discussions of strategy, plans or intentions. In addition, all information included herein with respect to future operations, financial condition, financial performance or other financial or statistical matters constitute forward-looking statements. Those forward-looking statements are necessarily dependent on assumptions, data or methods that may be incorrect or imprecise and that may not be realized. Such statements appear in a number of places in this annual report, including, without limitation, the information set forth under the headings Item 3D. Risk Factors, Item 4B. Business Overview and Item 5. Operating and Financial Review and Prospects, and include statements regarding our intent, belief or current expectations or those of our directors or our executive officers with respect to: 4 general economic, political and business conditions, both in Brazil and in our principal export markets, the declaration or payment of dividends, our direction and future operation, the implementation of our principal operating strategies, including our potential participation in acquisition or joint venture transactions or other investment opportunities, the implementation of our financing strategy and capital expenditure plans, or the factors or trends affecting the pulp and paper market (including its cyclical nature and our financial condition or results of operations). Investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those in the forward-looking statements, as a result of various factors. We do not undertake, and specifically disclaim, any obligation to update any forward-looking statements, which speak only as of the date hereof. We make statements in this annual report about our competitive position and market share in, and the market size of, the pulp industry. We have made these statements on the basis of statistics and other information from third-party sources that we believe are reliable. We derive this third-party information principally from reports published by the International Pulp Statistical Committee, which includes the American Forest Paper Association, the Canadian Pulp & Paper Association, the Finnish Forest Industry Federation and the Brazilian Pulp and Paper Association, or Bracelpa, and reports published by Hawkins Wright Ltd., or Hawkins Wright. Although we have no reason to believe that any of this information or these reports is inaccurate in any material respect, we have not independently verified the competitive position, market share, market size or market growth data provided by third parties or by industry or general publications. 5 PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A. Selected Financial Data Our consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, or U.S. GAAP. Because we exported substantially all of our production, and due to the fact that we operate in an industry that uses the U.S. dollar as its currency of reference and this is the currency in which cash is primarily generated and expended, representing the economic environment in which the Company conducts its operations, our management believes that the U.S. dollar is the Company's functional currency and the most appropriate currency in which to present our consolidated financial statements. Accordingly, we have been presenting our primary U.S. GAAP consolidated financial statements in U.S. dollars since 1994. For this purpose, amounts in Brazilian currency for all periods presented have been remeasured into U.S. dollars in accordance with the methodology set forth in Statement of Financial Accounting Standards No. 52, or SFAS 52. Pursuant to SFAS 52 as it applies to us, non-monetary assets, including inventories, property, plant and equipment, accumulated depreciation and stockholders equity are remeasured at historical rates of exchange. Monetary assets and liabilities denominated in reais are remeasured at period-end rates. Export sales invoiced in currencies other than the U.S. dollar are remeasured at the applicable exchange rate on the date of sale. Cost of sales, depreciation and other expenses relating to assets remeasured at historical exchange rates are calculated based on the U.S. dollar values of such assets, and other statement of operations accounts are remeasured at the rate prevailing on the date of the charge or credit to income. For certain purposes, such as providing reports to our Brazilian shareholders, filing financial statements with the Comissão de Valores Mobiliários, or CVM, the Brazilian securities commission, and determining dividend payments and other distributions and tax liabilities in Brazil, we have prepared and will continue to be required to prepare financial statements in accordance with the accounting practices adopted in Brazil. Our financial statements prepared in accordance with the Brazilian Corporate Law are not adjusted to account for the effects of inflation. The following table presents our selected financial data as of the dates and for each of the periods indicated. Our U.S. GAAP consolidated financial statements as of December 31, 2006 and 2007 appear elsewhere herein, together with the reports of our Independent Registered Public Accounting Firm, Deloitte Touche Tohmatsu Auditores Independentes. The selected financial information at December 31, 2003, 2004 and 2005 have been derived from our U.S. GAAP consolidated financial statements, not included in this annual report. The selected financial data should be read in conjunction with Item 5. Operating and Financial Review and Prospects. For the year ended December 31, (thousands of U.S. dollars, except number of shares and per share amounts) Statement of Operations Data Operating Revenues Domestic $ $ $ 62,019 $ 77,431 $ 137,086 Export 1,056,498 1,256,648 1,469,646 1,845,026 2,007,017 Gross operating revenues $ 1,098,899 $ $ 1,531,665 $ 1,922,457 $ 2,144,103 Sales taxes and other deductions (95,829 ) (155,618 ) (186,432 ) (241,624 ) (260,328 ) Net operating revenues $ $ $ 1,345,233 $ 1,680,833 $ 1,883,775 Operating costs and expenses 6 Cost of sales $592,555 $ Selling 38,617 53,850 64,430 74,005 78,832 Administrative 22,762 31,072 33,820 57,020 58,708 Other, net 41,962 25,208 16,313 12,514 (38,624 ) Total operating costs and expenses $695,896 $ Operating income $307,174 $ Non-operating (income) expenses Financial income (43,037 ) (56,123 ) (125,439 ) (181,733 ) (168,037 ) Financing expense 108,209 119,976 137,276 149,719 100,864 Gain on currency remeasurement, net (41,955 ) (16,197 ) (21,386 ) (7,641 ) (908 ) Other, net (129 ) (76 ) (778 ) (7 ) (61 ) Total Non-operating (income) expenses $23,088 $ $ ) $ ) $ ) Income before income taxes, minority $ $ 457,419 $ $ interest and equity in results of affiliated companies Income tax expense Current $ Deferred 22,567 27,510 1,142 38,740 155,969 Total income tax expense $ Minority interest $ ) $ (9 ) $ ) $ ) $ ) Equity in results of affiliated companies $ ) $ ) $ ) $ ) $ ) Net income $ Basic and diluted earnings per share(1) Common Stock 0.14 0.21 0.31 0.42 0.39 Class A Preferred Stock $ Class B Preferred Stock 0.15 0.23 0.34 0.46 0.43 Dividends and interest on stockholders´ equity per share Common Stock 0.10 (2) 0.11 (3), 0.05 (5), 0.06 (7), 0.08 (9), 0.08 (4) 0.12 (6) 0.13 (8) 0.14 (10) Class A Preferred Stock $ (2) $ (3), $ (5), $ (7), $ (9), $ (4) $ (6) $ (8) $ (10) Class B Preferred Stock 0.11 (2) 0.12 (3), 0.06 (5), 0.07 (7), 0.08 (9), 0.09 (4) 0.13 (6) 0.15 (8) 0.16 (10) Weighted-average number of shares outstanding (thousands of shares) Common Stock 454,908 454,908 454,908 454,908 454,908 Class A Preferred Stock 39,819 38,074 38,022 38,015 36,933 Class B Preferred Stock 535,969 537,711 537,739 537,665 538,747 Total 1,030,696 1,030,693 1,030,669 1,030,588 1,030,588 (1) Holders of Class B Preferred Stock have no dividend preference. Holders of Class A Preferred Stock are entitled to an annual preferential dividend. (2) Including the dividend declared on April 29, 2003. (3)Including the dividend declared on April 29, 2004. (4)Including the interest on stockholders' equity declared on October 19, 2004 and November 16, 2004, respectively. The interest on stockholders equity was attributed to the Compulsory Dividend relating to the year 2004, which were declared on April 29, 2005. (5)Including the dividend declared on April 29, 2005. (6)Including the interest on stockholders' equity declared on April 19, 2005, May 19, 2005, June 20, 2005 and December 20, 2005, respectively. The interest on stockholders equity was attributed to the Compulsory Dividend relating to the year 2005, which was declared on April 28, 2006. (7)Including the dividend declared on April 28, 2006. (8)Including the interest on stockholders' equity declared on March 23, 2006, June 20, 2006, September 19, 2006 and December 22, 2006, respectively. The interest on stockholders equity was attributed to the Compulsory Dividend relating to the year 2006, which was declared on April 24, 2007. (9)Including the dividend declared on April 24, 2007. (10)Including the interest on stockholders' equity declared on March 21, 2007, June 19, 2007, September 18, 2007 and December 21, 2007, respectively. The interest on stockholders equity was attributed to the Compulsory Dividend relating to the year 2007, which is to be declared by April 30, 2008. 7 At December 31, (thousands of U.S. dollars) Balance Sheet Data Cash and cash equivalents $ Short-term investments 285,991 412,110 521,613 531,229 439,940 Accounts receivables, net 223,048 208,336 253,306 285,795 361,603 Inventories 131,486 126,220 173,873 202,704 225,023 Other current assets 35,925 49,973 111,899 132,782 171,513 Property, plant and equipment, net 2,270,369 2,133,896 2,068,547 2,151,212 2,518,700 Investment in affiliated company 382,318 480,940 505,975 516,771 607,429 Other non-current assets 59,012 81,709 94,678 127,021 247,334 Total assets $ Short-term debt 392,088 152,934 292,018 89,787 96,768 Other current liabilities 121,591 121,872 193,147 197,032 230,951 Long-term debt 979,435 1,222,728 1,010,285 1,155,050 1,312,351 Other long-term liabilities 160,358 217,837 304,132 351,636 597,675 Share capital 909,473 909,473 909,122 909,122 1,410,490 Other stockholders' equity accounts 891,488 904,814 1,055,301 1,293,301 976,628 Total liabilities and stockholders' equity 3,454,433 3,529,658 3,764,005 3,995,928 4,624,863 Exchange Rates The purchase and sale of foreign currency in Brazil is subject to governmental control. As of March 4th, 2005, the two then existing foreign exchange markets - the free rate foreign exchange market, also known as the commercial market; and the "floating" rate foreign exchange market - were unified to become one single foreign exchange market (the "Foreign Exchange Market"). Transactions in the Foreign Exchange Market are required to comply with the provisions set forth in the Resolution 3,265 and the regulations established by the Central Bank of Brazil. The Foreign Exchange Market includes purchase and sale transactions of foreign currency and gold-based foreign exchange trades carried out by institutions authorized to operate on the Foreign Exchange Market by the Central Bank of Brazil. From March 1995 through January 1999, the Central Bank allowed the gradual devaluation of the real against the U.S. dollar, pursuant to an exchange rate policy that established a band within which the real /U.S. dollar exchange rate could fluctuate. Responding to pressure on the real , on January 13, 1999, the Central Bank widened the foreign exchange rate band. Because the pressure on the real did not cease, on January 15, 1999, the Central Bank allowed the real to float freely. On December 31, 2007, the commercial selling rate was R$ 1.7713 per US$1.00. Since January, 1999 the real exchange rate has been having an erratic trend, where the exchange rate is determined by demand and supply currency flows. The following table shows the commercial selling rate for U.S. dollars for the periods and dates indicated. Exchange Rate of R$ per US$ Year ended December 31, Low High Average Year - End 1999 1.2078 2.1647 1.8158 1.7890 2000 1.7234 1.9847 1.8295 1.9554 2001 1.9357 2.8007 2.3420 2.3204 2002 2.2709 3.9552 2.9309 3.5333 2003 2.8219 3.6623 3.0715 2.8892 2004 2.6544 3.2051 2.8639 2.6544 2005 2.1633 2.7621 2.4125 2.3407 2006 2.0586 2.3711 2.1771 2.1380 2007 1.7325 2.1556 1.9483 1.7713 Source: Central Bank, PTAX. PTAX is the average of the exchange rates negotiated in the commercial rate market on a given day. 8 (1) Represents the average of the daily exchange rates (PTAX) during the relevant period. Exchange Rate of R$ per US$ Low High Month Ended January 31, 2008 1,7414 1,8301 February 29, 2008 1,6715 1,7681 March 28, 2008 1,6700 1,7456 Source: Central Bank, PTAX. PTAX is the average of the exchange rates negotiated in the commercial rate market on a given day. We usually pay cash dividends and make other cash distributions with respect to the Class B Stock in reais . Accordingly, exchange rate fluctuations may affect the U.S. dollar amounts received by holders of ADSs on conversion by the depositary of our ADSs, or the Depositary, of such distributions into U.S. dollars for payment to holders of ADSs. Since November 2006 Brazilian exporters are authorized, pursuant to the terms of Law 11,371, to keep a certain amount of their export revenues in foreign financial institutions and use such revenues to make investments and pay obligations of the exporter. The Company may, from time to time and at its convenience, use revenues kept abroad pursuant to Law 11,371 to pay dividends and any other cash distributions. For additional information, see Item 10D. Exchange Controls. For information on dividends, see Item 8A. Consolidated Statements and Other Financial InformationDividend Policy and Dividends. B. Capitalization and Indebtedness Not applicable. C. Reasons for the Offer and Use of Proceeds Not applicable. D. Risk Factors Risk Factors Relating to Brazil Brazilian political and economic conditions have a direct impact on our business and the market price of our preferred shares and ADSs. The Brazilian economy has been characterized by volatile economic cycles. In addition, the Brazilian government frequently, and occasionally drastically, intervenes in the Brazilian economy. The Brazilian government has often changed monetary, taxation, credit, tariff and other policies to influence the course of Brazil's economy. For example, the Brazilian government has the authority, when a serious imbalance in Brazil's balance of payments occurs, to impose restrictions on the remittance to foreign investors of the proceeds of their investments in Brazil, and on the conversion of Brazilian currency into foreign currencies. The Company's business, financial condition and results of operations may be adversely affected by changes in policy including tariffs, exchange controls and other matters, as well as factors such as: currency fluctuations, inflation, price instability, interest rates, tax policy, and other political, diplomatic, social and economic developments in or affecting Brazil. Rapid changes in Brazilian political and economic conditions that have already occurred and that might continue will require the Company's continued emphasis on assessing the risks associated with its activities and adjusting its business and operating strategy. Future developments in Brazilian government policies or in the 9 Brazilian economy, over which the Company has no control, may reduce demand for the Company's products in Brazil, and adversely affect the Company's business, financial condition and results of operations. Exchange rate instability may adversely affect our financial condition and results of operations and the market price of our preferred shares and ADSs. Because a portion of our expenses and a significant portion of our assets and liabilities are denominated in reais and we have U.S. dollar-denominated revenues, debt and other liabilities, we may be adversely affected by foreign exchange rate volatility. See Selected Financial DataExchange Rates. Our operating cash expenses are substantially denominated in reais and will generally decrease, as expressed in U.S. dollars, as a result of any devaluation of the real . If the rate of Brazilian inflation increases more rapidly than the rate of appreciation of the U.S. dollar against the real , then, as expressed in U.S. dollars, our operating expenses may increase and (assuming constant U.S. dollar sales prices), our profit margins decrease. In addition, any significant devaluation of the real may produce exchange gains on unhedged debt denominated in reais . In 2003, Brazil started a new cycle of Real appreciation relative to the U.S. dollar and the rate in that year was 18.2% . In 2004 the appreciation of the Real relative to the U.S. dollar was 8.1%, in 2005 the Real appreciated 11.8% and in 2006 the Real appreciated approximately 9.0% . In 2007 the appreciation of the Real relative to the U.S dollar was 17.2%, representing an accumulated appreciation of 49.7% since the beginning of 2003. Inflation and certain governmental measures to control inflation may contribute significantly to economic uncertainty in Brazil and to heightened volatility in the Brazilian securities markets. Brazil has historically experienced extremely high rates of inflation. Inflation itself, as well as certain governmental measures to combat inflation and public speculation about possible future measures, has had significant negative effects on the Brazilian economy in the past. The Company's cash operating expenses are substantially denominated in reais and tend to increase with Brazilian inflation because its suppliers and providers generally increase prices to reflect the depreciation of the value of the currency. As expressed in U.S. dollars, however, these increases are typically offset at least in part by the effect of the appreciation of the U.S. dollar against the real . If the rate of Brazilian inflation increases more rapidly than the rate of appreciation of the U.S. dollar, then, as expressed in U.S. dollars, operating expenses may increase and (assuming constant U.S. dollar sales prices) profit margins decrease. In addition, high inflation generally leads to higher domestic interest rates, and as a result the Company's costs of real -denominated debt may increase. See Item 5. Operating and Financial Review and ProspectsBrazilian Economic Environment. We may be impacted by governmental actions affecting the Brazilian markets and economy. The Brazilian government has exercised and continues to exercise substantial influence over many aspects of the private sector. The Brazilian government, for example, could impose some restrictions for the export market, by creating export duties for any product, including our main source of revenues (market pulp), affecting the margins and the profitability of the exporting companies. In addition, the Brazilian government owns or controls many companies, including some of the largest in Brazil. For example, Banco Nacional de Desenvolvimento Econômico e Social  BNDES, which is owned by the Brazilian government, indirectly owned approximately 12.5% of our common stock as of December 31, 2007 and has advanced approximately 30% of our total consolidated indebtedness as of such date. See Item 7B. Related Party Transactions. . Developments in other emerging markets may adversely affect the market price of our preferred shares and ADSs The Brazilian securities markets are, to varying degrees, influenced by economic and market conditions in other emerging market countries, especially those in Latin America. Although economic conditions are different in each country, investors' reaction to developments in one country can have an effect on the securities of issuers in other countries, including Brazil. Developments or conditions in other emerging market countries have, at times, significantly affected the availability of credit in the Brazilian economy and resulted in considerable outflows of funds and declines in the amount of foreign currency invested in Brazil. 10 Similar developments in the international financial markets, in the future, especially in Latin America, may adversely affect the Company's financial condition and its ability to raise capital when needed. There can be no assurance that the Brazilian securities markets will not continue to be affected negatively by events elsewhere, especially in emerging markets, or that such events will not adversely affect the value of the Company's preferred shares or ADS. Risks Relating to our Preferred Shares and ADSs Exchange controls and restrictions on remittances abroad may adversely affect holders of ADSs. You may be adversely affected by the imposition of restrictions on the remittance to foreign investors of the proceeds of their investments in Brazil and the conversion of reais into foreign currencies. The Brazilian government imposed remittance restrictions for a number of months in 1989 and early 1990. These restrictions would hinder or prevent the conversion of dividends, distributions or the proceeds from any sale of our preferred shares into U.S. dollars and remitting the U.S. dollars abroad. We cannot ensure that the Brazilian government will not take similar measures in the future. See Item 10D. Exchange Controls. Holders of the ADSs could be adversely affected by delays in, or a refusal to grant, any required Brazilian governmental approval for conversion of real payments and remittances abroad in respect of the shares of Class B Stock underlying the ADSs. In such case, the Depositary will hold the reais it cannot convert for the account of the ADS holders who have not been paid. Exchanging ADSs for the underlying Class B Stock may have unfavorable consequences. The Brazilian custodian for our Class B Stock, or the Custodian, must obtain an electronic certificate of registration from the Central Bank to remit U.S. dollars abroad for payments of dividends, any other cash distributions, or upon the disposition of the shares and sales proceeds related thereto. If you decide to exchange your ADSs for the underlying Class B Stock, you will be entitled to continue to relyfor five business days from the date of the exchangeon the ADS Depositarys electronic certificate of registration. Thereafter, you may not be able to obtain and remit U.S. dollars abroad upon the disposition of the Class B Stock, or distributions relating to the Class B Stock, unless you obtain your own electronic certificate of registration pursuant to Resolution No. 2,689, of January 26, 2000, of the National Monetary Council, known as Resolution 2,689, which entitles foreign investors to buy and sell on the São Paulo stock exchange. If you do not obtain a certificate of registration under Resolution 2,689, you may not be able to obtain and remit abroad U.S. dollars or other foreign currencies upon the disposition of Class B Stock or distributions with respect thereto, and you will generally be subject to less favorable tax treatment on gains with respect to the Class B Stock. If you attempt to obtain your own electronic certificate of registration, you may incur expenses or suffer significant delays in the application process. Obtaining an electronic certificate of registration involves generating significant documentation, including completing and filing various electronic forms with the Central Bank and the Comissão de Valores Mobiliários , or the CVM. These expenses or delays could adversely impact your ability to remit dividends or distributions relating to the Class B Stock or the return of your capital outside of Brazil in a timely manner. If you decide to exchange your Class B Stock back into ADSs once you have registered your investment in the Class B Stock, you may deposit your Class B Stock with the Custodian and rely on the Depositarys certificate of registration, subject to certain conditions. See Item 10D. Exchange Controls. We cannot assure you that the Depositarys certificate of registration or any certificate of foreign capital registration obtained by you may not be affected by future legislative or other regulatory changes, or that additional Brazilian restrictions applicable to you, the disposition of the underlying Class B Stock or the repatriation of the proceeds from disposition could not be imposed in the future. Since November 2006 Brazilian exporters are authorized, pursuant to the terms of Law 11,371, to keep a certain amount of their export revenues in foreign financial institutions and use such revenues to make investments and pay obligations of the exporter. The Company may, from time to time and at its convenience, use revenues kept abroad pursuant to Law 11,371 to pay dividends and any other cash distributions, thus avoiding procedures to remit U.S. dollars abroad. The relative volatility and illiquidity of the Brazilian securities markets may adversely affect holders of ADSs. Investments in securities, such as the Class B Stock or the ADSs, of issuers from emerging market countries including Brazil involve a higher degree of risk than investing in securities of issuers from more developed countries. 11 The Brazilian securities market is substantially smaller, less liquid, more concentrated and more volatile than major securities markets in the United States. These features may substantially limit holders ability to sell the preferred shares underlying the ADSs at a price and time at which holders wish to do so. The companies trading at the São Paulo Stock Exchange ( Bolsa de Valores de São Paulo ), or BOVESPA, the main Brazilian stock exchange, had a market capitalization of approximately US$ 1.399 billion as of December 31, 2007, and an average daily trading volume of approximately US$ 2.555 million in 2007. In comparison, the companies trading at NYSE had a market capitalization of US$ 27.1 trillion as of December 31, 2007, and an average daily trading volume of approximately US$ 119.2 billion for 2007. There is also significantly greater concentration in the Brazilian securities market than in major securities markets in the United States. The ten largest companies in terms of market capitalization represented approximately 51% of the aggregate market capitalization of BOVESPA as of December 31, 2007. The top ten stocks in terms of trading volume accounted for approximately 50% of all shares traded on BOVESPA. Because we are subject to specific rules and regulations as a Brazilian Company, holders of our ADSs have fewer and less well defined shareholders rights than investors in U.S. companies. Our corporate affairs are governed by our by-laws and the Brazilian corporate law, which differ from the legal principles that would apply if we were incorporated in a jurisdiction in the United States, such as Delaware or New York, or in certain other jurisdictions outside Brazil. In addition, your rights or the rights of holders of the preferred shares under the Brazilian corporate law, to protect your, or their, interests relative to actions taken by our board of directors or by the holders of common shares may be fewer and less well defined than under the laws of other jurisdictions outside Brazil. Although Brazilian law imposes restrictions on insider trading and price manipulation, the Brazilian securities markets are not as highly regulated and supervised as the securities markets in the United States or certain other jurisdictions. For example, certain provisions of the U.S. Sarbanes-Oxley Act of 2002 that apply to U.S. companies do not apply to us. In addition, rules and policies against self-dealing and regarding the preservation of shareholder interests may be less well developed and enforced in Brazil than in the United States, potentially disadvantaging holders of our preferred shares and ADSs. When compared to Delaware general corporation law, the Brazilian corporate law and practice have less detailed and less well established rules and judicial precedents relating to the review of management decisions under duty of care and duty of loyalty standards in the context of corporate restructurings, transactions with related parties and sale-of-business transactions. In addition, shareholders must hold 5% of the outstanding share capital of a corporation to have the necessary standing to bring shareholders derivative suits. Shareholders ordinarily do not have standing to bring a class action. Also, in accordance with Brazilian corporate law and our by-laws, holders of our preferred shares, and therefore of our ADSs, are not entitled to vote at meetings of our shareholders except in limited circumstances. See Item 10B. Memorandum and Articles of Association. You may not be able to exercise preemptive rights. You may not be able to exercise the preemptive rights relating to the Class B Stock underlying the ADSs unless a registration statement under the Securities Act is effective with respect to those rights or an exemption from the registration requirements of the Securities Act is available. We are not obligated to file a registration statement with respect to the shares relating to these preemptive rights, and we cannot assure investors that we will file any such registration statement. Unless we file a registration statement or an exemption from registration applies, investors may receive only the net proceeds from the sale of their preemptive rights by the Depositary, or if the preemptive rights cannot be sold, they will be allowed to lapse. We are incorporated under the laws of Brazil. All of our directors and executive officers, and the experts named in this annual report, reside outside the U.S. substantially all of our assets, and our directors' and officers' assets and such experts' assets are located outside the U.S As a result, it may not be possible for investors to effect service of process within the U.S. upon us or our directors, executive officers or such experts, or to enforce against them or us, judgments obtained in U.S. courts based upon the civil liability provisions of the federal securities laws of the U.S In addition, we have been advised by our Brazilian counsel, that there is doubt that the courts of Brazil will enforce against us, our officers, directors and experts named herein, judgments obtained in the U.S. based upon the civil liability provisions of the federal securities laws of the U.S. 12 or will enter judgments in original actions brought in Brazilian courts based upon the federal securities laws of the U.S. Risk Factors Relating to Aracruz and the Pulp Industry The market prices for our products are cyclical. The prices we are able to obtain for our pulp depend on prevailing world prices for market pulp. Worldwide pulp prices have historically been cyclical, subject to significant fluctuations over short periods of time, due to a number of factors, including: worldwide demand for pulp products, worldwide production capacity, the strategies adopted by major pulp producers, and the availability of substitutes for our products. All of these factors are beyond our control. In 2004, the average list price for BEKP (North America delivered) was US$ 563/t. In 2005 the international environment was favorable, marked by continued Chinese economic growth and improved economic performance of the United States, Europe and Japan. World demand for BEKP registered a growth of 9.5% in 2005. The price of most commodities increased, including pulp. The average list price for BEKP delivered to North America in 2005 was US$ 625/t, 11% above the 2004 level. Price level analysis concluded that the highest prices (North America delivered US$ 625) of 2005 added approximately US$115 million in net revenue for that year compared to 2004, which average list price for BEKP (North America delivered) was US$ 563/t. Due to its quality characteristic, eucalyptus is the fiber of choice for different paper & tissue producers thus explaining the growth of its demand in the last several years above average market growth. The average level of demand growth for eucalyptus has increased significantly since 2001, to 11% per year, from 7% previously. BEKP market pulp consumption growth is expected to have reached around 17% or 1,9 million tons, in 2007, comparing to a decline of 8% in northern hardwood and of 0,4% of southern hardwood in the same year. This strong demand permitted price increase implementation for BEKP throughout the whole year 2007 achieving an average of US$ 744/t (North America delivered), that is being the highest level since 1995. The average list price for BEKP delivered to North America in 2007 was 9% above the previous year. Discounts from list prices are frequently granted by sellers to significant purchasers. The Company has long term supply contracts with various customers and no assurance can be given that the prices for pulp or paper will stabilize or not decline further in the future, or that demand for the Company's products will not decline in the future. As a result, no assurance can be given that the Company will be able to operate its production facilities in a profitable manner in the future. The Company's results of operations would be materially adversely affected if the price of its product were to decline significantly. See also Item 4B. Business OverviewMarket Overview. We face significant competition, which may adversely affect our market share. The pulp industry is highly competitive. In the international pulp markets we compete with larger competitors that have greater financial strength, higher production capacities and access to cheaper sources of capital. In addition, most markets are served by several suppliers, often from different countries. Many factors influence our competitive position, including plant efficiencies and operating rates in relation to our competitors, and the availability, quality and cost of wood, energy, chemicals and labor. To the extent that pulp from other hardwoods can be substituted for the more expensive BEKP, we also compete with producers in the broader segment of the pulp market. Some of our competitors in this market have greater financial, marketing and other resources, larger customer bases and greater breadth of product offerings than we do. If we are unable 13 to remain competitive with these producers in the future, our market share may be adversely affected. See Item 4B. Business OverviewCompetition. We may be adversely affected by the imposition and enforcement of more stringent environmental regulations that would require us to spend additional funds. The Company is subject to stringent environmental laws and regulations in Brazil on the federal, state and local levels. Changes in environmental laws and regulations or changes in the policy of enforcement of existing environmental laws and regulations could adversely affect the Company. The Company's operations are supervised by governmental agencies that are responsible for the implementation of pollution control laws and policies. These agencies can take actions against the Company if it fails to comply with applicable environmental regulations. These actions can include the imposition of fines and revocation of licenses and concessions. Although changes in laws and regulations apply only prospectively under Brazilian law, it is possible that the relevant legislatures and/or governmental agencies will impose additional regulations or seek a more stringent interpretation of existing laws and regulations that would require the Company to spend additional funds on environmental matters or limit the Company's ability to operate as it currently does. In addition, such actions by such governmental bodies could impose additional costs to be borne by the Company when it renews existing licenses or applies for new ones. Actions by federal or state legislature or public prosecution offices may adversely affect our operations. In September 2001, the legislature of the State of Espírito Santo, where we owned, on December 31, 2007, 171,441 hectares of forest and other land, passed a law temporarily restricting the plantation of eucalyptus forests for purposes of pulp production within the State. In June 2002, this law was declared to be unconstitutional by a provisional decision of the Brazilian Federal Supreme Court, and injunctive relief was granted in response to suits brought by the National Confederation of Industry and by the National Brazilian Confederation of Agriculture and Cattle Raising. The Company believes that such provisional decision will be upheld by the courts definitive decision on the merits. However, there can be no assurance that such definitive decision will be favorable to the Company or that similar laws will not be enacted that would impose a limitation or restriction on plantation of eucalyptus or that would affect our licenses or permits. On March 13, 2002, the Espírito Santo legislative assembly created an investigating commission ( Comissão Parlamentar de Inquérito ) to investigate the legality of our permits and the acquisition of our properties, since we began our operations in Espírito Santo. As the procedures in the investigation were not concluded within the prescribed time period for such a type of investigation, the commission was terminated without issuing a final report. The Company is confident that all its permits and acquisition documents are strictly in accordance with all laws and regulations. However, we cannot be certain that a governmental entity will not initiate similar or other investigations in the future that would cause us to incur significant expense and divert management's attention. In May 2003 the Human Rights Commission of the Brazilian House of Representatives ( Câmara dos Deputados ) created a Working Group to discuss the alleged violation of economic, social, cultural and environmental rights in the eucalyptus plantations in the State of Espírito Santo. Among other issues, several complaints involving the Company were discussed. Representatives of the Company participated in a Public Hearing and presented to the Commission extensive reports, information, evidence, technical studies and governmental and judicial decisions that demonstrate that the complaints were unjustified. The Working Group was terminated without issuing a final report. However, the Company cannot be certain that a governmental entity will not initiate similar or other investigations in the future that would cause the Company to incur significant expense and divert management's attention. In the second quarter of 2007 a number of Non-Governmental Organizations (NOGs) and the Federal Public Prosecution Office in the State Rio Grande do Sul brought two Civil Public Suits ( Ações Civis Públicas ) questioning the validity of the procedures adopted by Fundação Estadual de Proteção Ambiental - FEPAM in issuing environmental licenses for eucalyptus plantations in that State. A provisional measure was initially granted, to determine that FEPAM ceases to issue environmental licenses for eucalyptus plantations, being the competence therefore transferred to Instituto Brasileiro de Meio Ambiente - IBAMA (Brazilian Environmental Institute). The provisional measure was suspended by the Federal Court of the 4th Region at the request of the 14 Government of the State Rio Grande do Sul. The Company believes that such suspension will be confirmed by the courts definitive decision on the merits. However, there can be no assurance that such definitive decision will be favorable to the Company or that similar suits will not be brought in the future that would impose a limitation or restriction on plantation of eucalyptus or that would affect our licenses or permits. If we are unable to manage potential problems and risks related to acquisitions and alliances, our business and growth prospects may suffer. Some of our competitors may be better positioned to acquire other pulp and paper businesses. The Company, as part of its business strategy, made a major acquisition by purchasing Riocell and may acquire other businesses in Brazil or elsewhere. In addition, the Company has made a significant joint venture investment in Veracel and may enter into other similar arrangements or alliances with third parties. Our management is unable to predict whether or when any prospective acquisitions or alliances will occur, or the likelihood of a material transaction being completed on favorable terms and conditions. Our ability to continue to expand successfully through acquisitions or alliances depends on many factors, including the availability to identify acquisitions and negotiate, finance and close transactions. Acquisitions and similar joint ventures or other arrangements have significant risks: we could fail to successfully integrate the operations, services and products of any acquired company; we could fail to select the best partners or fail to effectively plan and manage any alliance strategy; the acquisitions could increase our costs; our managements attention could be diverted from other business concerns; and we could lose key employees of the acquired company. Our failure to integrate any new businesses or manage our investment in Veracel or any new alliances successfully could adversely affect our business and financial performance. Furthermore, the world pulp industry is undergoing consolidation, and many companies compete for acquisition and alliance opportunities in our industry. Some of our competitors have greater financial and other resources than we do. This may reduce the likelihood that we will be successful in completing acquisitions and alliances necessary for the expansion of our business or cause such acquisition or alliances to be possible only on less favorable terms. In addition, any major acquisition we consider may be subject to regulatory approval. We may not be successful in obtaining required regulatory approvals on a timely basis or at all. Any downgrade in our credit ratings could adversely affect the availability of new financing and increase our cost of capital. In 2005 and during 2006, the risk rating agencies Moody's Investor Service (Moody's), Standard & Poor's and Fitch Ratings (Fitch) both assigned an indicative rating to the Company's foreign currency debt under foreign law. After the rating agencies' confirmation, Aracruz became one of the few companies in Brazil confirmed as investment grade in foreign currency debt from three of the most important rating agencies in the world - Moody's, Standard & Poor's and Fitch Ratings -, thus reducing the Company's average cost of capital. During 2007 our rating improved, with Moody's raising theirs an additional notch, to Baa2, which is equivalent to the ratings assigned by Standard & Poor's and Fitch (BBB). However, if the ratings were to be downgraded by the rating agencies, our cost of capital would increase. Any downgrade could also negatively affect our business and the availability of future financing. We are controlled by a few shareholders, what can cause impasse on certain decisions. Approximately 96.5% of our voting stock is owned by four principal shareholders, who have the ability to control the election of our board of directors and our direction and future operations, including decisions regarding acquisitions and other business opportunities, the declaration of dividends in excess of the requirements under our by-laws and Brazilian corporate law, and the issuance of additional shares and other securities. See Item 7A. Major Shareholders. 15 Dependence on Few Customers and the Loss of any of them can Cause a Significant Impact over our Operations The Company's marketing strategy is to develop long-term relationships with customers that will purchase the Company's production year after year. In 2007, the Company's three largest customers accounted for approximately 57% of its sales (by volume). See "Market Overview  Markets and Customers". The Company believes that the loss of any of these customers would have a material adverse effect on the Company's results of operations. ITEM 4. INFORMATION ON ARACRUZ A. History and Development of Aracruz We conduct our operations under our legal and commercial name, Aracruz Celulose S.A We are a corporation ( sociedade anônima ), with unlimited duration, organized under the laws of the Federative Republic of Brazil. As a Brazilian corporation, we operate under the provisions of the Brazilian corporate law. Our headquarters and main operating unit are located at Rodovia Aracruz - Barra do Riacho, Kilometer 25, Municipality of Aracruz, State of Espírito Santo, Brazil, and its telephone number is 55-27-3270-2122. Our principal office is located at Av. Brigadeiro Faria Lima, 2277, 4 th floor, 01452-000 São Paulo, State of São Paulo, Brazil, and our telephone number is 55-11-3301-4111. Our agent for service of process in the United States is Greenberg Traurig, LLP, 200 Park Avenue, New York, NY 10166. We maintain an Internet website at www.aracruz.com.br. Information contained on our website is not part of, or incorporated by reference into, this annual report. Barra do Riacho Unit Aracruz Florestal S.A., or AFSA, our predecessor, was incorporated in 1967, for an unlimited duration, to plant eucalyptus forests. AFSA became a subsidiary of Aracruz in 1972 when Aracruz was incorporated, and on July 20, 1993, AFSA was merged into Aracruz. We commenced pulp production operations in September 1978, using a single production line ( "Fiberline A" ) with a nominal production capacity (i.e., the production capacity for which the mill was designed) of approximately 400,000 tons of pulp per year. In early 1991, we completed an expansion plan, known as the 1991 Expansion Project, which added a second production line ("Fiberline B" ). This increased the nominal capacity of the Barra do Riacho Unit to approximately 1,025,000 tons per year. In 1994, we increased our effective production capacity to 1,070,000 tons through system upgrades and productivity gains. From October 1995 to December 1998, we implemented the Modernization Project, which increased the Barra do Riacho Unit nominal capacity to 1,240,000 tons per year, as well as our production efficiency. We own 51% of Portocel Terminal Especializado de Barra do Riacho S.A., the company that operates the port terminal of Barra do Riacho, since January 1985. The remaining 49% of Portocel is owned by Celulose Nipo-Brasileira S.A - CENIBRA, another pulp manufacturer and one of our competitors. From the privatization of the port terminal in 1985 until 2007 Portocel increased its storage capacity from 45,000 to 217,000 tons. In 1998 we acquired all ownership interests of Gutchess International Inc. in Tecflor Industrial S.A. (currently known as Aracruz Produtos de Madeira S.A., or APM), a joint venture between Gutchess International Inc. and Aracruz created in 1997 for the production of solid wood products. In October 2004 we sold two thirds of our shares in APM to Weyerhaeuser do Brasil Participações Ltda., a subsidiary of Weyerhaeuser Corporation. APMs domestic sales policy remained unaltered and its overseas sales continued to be Weyerhaeusers responsibility. We currently own one third of the shares of APM. See Business OverviewAracruz Produtos de Madeira .  In June 2000, our board of directors approved another expansion of the nominal production capacity of the Barra do Riacho Unit by 700,000 tons per year, known as the Fiberline C Expansion Project. The Fiberline C Expansion Project involved the addition of a new pulp line and certain other modifications to existing equipment at the Unit in order to further improve our cost-effectiveness. Construction began in the second semester of 2000, and the plant began operations at the end of May 2002, reaching full capacity in 2003. See Business OverviewFiberline C Expansion Project. The production volume resulting from the Fiberline C Expansion Project required an increase in the Company's forest base of approximately 65,200 hectares of eucalyptus plantations. To meet this demand, in June 2000, the Company acquired Terra Plana Agropecuária 16 Ltda., with assets comprised of 19,000 hectares of land appropriate for planting eucalyptus trees. From July 2000 through December 31, 2001, the Company acquired approximately 44,000 additional hectares of land in a number of separate transactions. Additionally, in September 2002, Bahia Sul (currently denominated Suzano Papel e Celulose) and the Company signed, jointly with Companhia Vale do Rio Doce (now called Vale) and its wholly owned subsidiary, Florestas Rio Doce S/A, a contract for the acquisition of equal stakes by Bahia Sul and the Company of forest assets comprising approximately 40,000 hectares of lands and eucalyptus-planted forests. The Company also entered into a three-year wood supply contract with Veracel to provide a total of up to 3.85 million cubic meters of wood for the Fiberline C Expansion Project until the new plantations reach maturity for harvesting. This contract terminated in the first half of 2004. During 2004, we were able to meet approximately 62% of our wood fiber requirements from our own eucalyptus forests. In 2005, 2006 and 2007 we met approximately 90%, 91% and 86%, respectively, of our wood requirements from our own eucalyptus forests. In 2008 we expect to meet approximately 77% of our wood requirements from our own eucalyptus forests, due to the increase of wood coming from the Forestry Partners Program, according to our long term wood supply planning. See Business OverviewEucalyptus Forests. Our board of directors approved in December 2005 another investment at the Barra do Riacho Unit known as Barra do Riacho Unit Optimization. The project was intended to improve the technology and performance in the pulp production process, introducing flexibility to adapt the pulp to different market requirements. These improvements are being made by modifying and/or replacing equipment at Fiberlines A, B and C, leading to a sustainable increase in nominal capacity of 200,000 tons/year. The plant investment was estimated at US$ 239 million, with US$ 199 million already spent up to 2007 and US$ 40 million expected for 2008, with 80% of the items produced domestically and 20% imported. The additional capacity of 200,000 tons/year should be attained until 2009. Veracel On October 10, 2000, we acquired a 45% stake in Veracel, a joint venture to grow eucalyptus trees on plantations and to build a pulp mill. On January 31, 2003, the Company acquired an additional 5% stake in Veracel, bringing its total stake to 50%. The remaining 50% interest in Veracel is owned by Stora Enso OYJ (" Stora Enso "). Veracel grows eucalyptus on plantations in the State of Bahia, which has diversified the sources of the Company's supply of wood for the Barra do Riacho Unit. This equity investment in Veracel achieved two objectives: (i) a guaranteed supply of wood for the Fiberline C Expansion Project during the first three years of the new production unit's operation and (ii) the opportunity to expand the Company's business in the future from an operational base in Bahia that can potentially replicate its accomplishments in the State of Espírito Santo. In May 2003, the Company and its joint venture partner decided to invest an additional US$940 million in Veracel to build a 900,000-ton capacity mill (the " Veracel Mill ") for the production of BEKP in the State of Bahia. Construction of the Veracel Mill was started at the beginning of the second half of 2003, and the mill start up was in May 2005. A total of US$1.30 billion was budgeted to the project. The Veracel pulp mill, from the cornerstone to the start-up at the beginning of May 2005, took 22 months to be completed. On November 6, 2005, the Veracel pulp mill officially attained its design capacity. The so called learning curve phase was considered completed after the mill had produced for 30 consecutive days at an average output of 2,543 tons per day. This was achieved 174 days after the mill's start-up. The quality curve had already been achieved in June 2005, when a level of over 97% of prime grade product had been continuously recorded for a period of 30 days. Both accomplishments represent world records for a greenfield pulp mill and are two major achievements in the successful development of the Veracel project. The year 2006 was the first full year of operation, with pulp production at a total of 975,150 metric tons, 8% above the annual nominal capacity of 900,000 metric tons, with 468,348 tons being purchased by the Company as it share. In 2007, Veracel pulp production achieved 1.051,376 metric tons, 8% above 2006 production and 16% above annual nominal capacity. The output of the new plant has been sold basically to the controlling shareholders, in the same proportion as their shareholdings (50% each). The Veracel mill has the worlds lowest production cost for bleached eucalyptus market pulp, due to its modern equipment, low average forestry operations radius (50 Km) and high forest productivity, and is one of the largest single-line pulp production facilities of its type in the world. The project makes use of modern equipment, control systems and processes to preserve the quality of the environment. Because of its location - distant from large urban centers - Veracels mill contributed to the creation of jobs and income in a region where there are currently few job opportunities. 17 Guaíba Unit On May 30, 2003, the Company acquired all of the capital stock of Riocell S.A. (" Riocell "), a major producer of BEKP, from Klabin S.A. for a purchase price of US$567 million. Riocell owned and operated a BEKP pulp mill (the " Riocell Mill ") with a capacity of approximately 400,000 tons per year and owned approximately 40,000 hectares of eucalyptus plantations in the State of Rio Grande do Sul. On January 7, 2004, Riocell was merged into the Company and the Riocell Mill and related forestry assets are now operated as the Company's Guaíba Unit. On September 15, 2004 the Company announced the Guaíba Unit Optimization. The systems involved in the modernization of the Guaíba Unit went into operation in November 2005. The optimization project allowed additional production of 30,000 tons in 2006, bringing the Guaíba Units nominal capacity to 430,000 tons/year. In June 2006, the Company announced that preliminary studies have been completed regarding the feasibility of the future expansion of the production capacity at its Guaíba Unit by 1.3 million tons/year, which would raise the mills total capacity to approximately 1.8 million tons/year some time between 2010 and 2015. In June 2007, the environmental impacts study was completed and in March 2008 the preliminary environmental license concerning the expansion of the production capacity of the Guaíba Unit to 1.8 million tons/year was issued. See " Business  Guaíba Unit". Capital Expenditures The Company's capital expenditures for 2005, 2006 and 2007 were US$ 147.9, US$ 301.0 million and US$589.7 million, respectively. The table below sets forth a breakdown of our most significant capital expenditures for the periods indicated: For the years ended December 31, (in US$ millions) Silviculture (Forest) and other forestry investments (includes land purchase) US$71.4 US$219.1 US$317.8 Improvements/industrial investments 66.8 67.3 212.8 Other 9.7 14.6 59.1 Total US$147.9 US$301.0 US$589.7 During the year 2005, we invested approximately US$147.9 million, of which US$65.2 million was devoted to forest, US$2.4 million to land purchases, US$3.8 million to other forestry investments, US$40.1 million to ongoing industrial investments, US$26.7 million to Guaíba Unit Optimization and US$9.7 million to other projects. During the year 2006, we invested approximately US$301.0 million, of which US$113.1 million was devoted to forest, US$80.5 million to land purchases, US$25.5 million to other forestry investments, US$23.4 million to ongoing industrial investments, US$43.9 million to Barra do Riacho and Guaíba Unit Optimization and US$14.6 million to other projects. During the year 2007, we invested approximately US$589.7 million, of which US$146.5 million was devoted to forest, US$140.4 million to land purchases, US$30.9 million to other forestry investments, US$51.6 million to ongoing industrial investments, US$161.2 million to Barra do Riacho and Guaíba Unit Optimization and US$59.1 million to other projects. During 2008, the Company expects to invest approximately US$578 million related to industrial, forestry and other investments. Approximately 70% of the funding for these investments will derive from Company's own cash generation. B. Business Overview General We are the worlds largest producer of bleached hardwood kraft market pulp. We produce eucalyptus pulp, which is a high-quality variety of hardwood pulp used by paper manufacturers to produce a wide range of 18 products, including premium tissue, printing and writing papers, liquid packaging board and specialty papers. Eucalyptus pulps distinguishing characteristics are its softness, opacity, porosity, and suitability for printing. Market pulp is the pulp sold to producers of paper products, as opposed to pulp produced by an integrated paper producer, for use in paper production facilities. Kraft pulp is pulp produced in a chemical process using sulphate. During 2007, we produced approximately 2,569,000 tons of BEKP (3,095,000 tons including 50% of Veracel's pulp production), representing an estimated 12% of the total worldwide production capacity of hardwood market pulp and 23% of the worldwide production capacity of BEKP for 2007. In 2007, eucalyptus accounted for an estimate of approximately 53% of the total worldwide production capacity of BHKP. In 2007 and 2006, sales to customers located outside Brazil, especially in North America, Western Europe and Asia, accounted for approximately 98% of our sales volume. See "Market Overview  Markets and Customers" and "Competition". In 2007 Aracruzs sales volume totaled 2,581,000 tons of eucalyptus pulp (3,104,000 tons including 50% of Veracel) compared to 2,547,000 tons in 2006 (3,021,000 tons including 50% of Veracel). In 2007, we had net operating revenue of US$1,808.0 million of eucalyptus pulp compared to US$1,632.2 million in 2006 and US$1,300.2 million in 2005. From 1979 to 2007 our pulp production volume had a compound annual growth rate of 10% per annum and it is expected to reach a total pulp production volume of 3,300,000 tons (including 50% of Veracels pulp production) in 2008. In December 1999, we moved our headquarters from Rio de Janeiro to the Municipality of Aracruz, in the Brazilian coastal State of Espírito Santo, where part of the Company's production facilities is located. In 2005 we moved our executive offices from Rio de Janeiro to São Paulo, where we maintain our financing, administrative and trading activities. Our production facilities consist of the Barra do Riacho Unit in Espírito Santo State, which has three production units each with two bleaching, drying and baling lines, the Guaíba Unit, located in the municipality of Guaíba, State of Rio Grande do Sul, and Veracel, located in the municipality of Eunapolis, State of Bahia, where we have a 50% stake. Our production facilities are equipped with advanced environmental protection resources. The Barra do Riacho Units area totaled 360,000 hectares at the end of 2007, of which 211,000 ha were plantations and 129,000 ha were native reserves and 20,000 were for other uses. At the Guaíba Unit, there were approximately 126,000 ha of total forestry area, of which 75,000 ha were plantations and 41,000 ha were native reserves and 9,900 were for other uses. All told, Aracruz maintains a ratio of 1 hectare of native reserves for each 1.7 ha of plantations. Despite the condition of self sufficiency in wood requirements, the Company managed to have other sources of wood supply from the Forestry Partners Program, which celebrated its 16th anniversary in 2007. Last year, the total turnover of the program was almost US$27 million and we entered into almost 3,800 contracts with small, medium and large farms, covering nearly 87,000 hectares of private farm property. The program contributes to the generation of rural jobs, encourages the utilization of otherwise idle land, boosts and diversifies farm income, and at the same time ensures the Company an alternative source of wood supplies. The program helps reduce the pressure exerted by certain sectors of society, to cut down native forests in order to obtain lumber for other purposes, such as charcoal and firewood. The Barra do Riacho Unit is located approximately 1.5 kilometers from the port facilities at Barra do Riacho (Portocel), of which we own 51%. We believe that we are one of the lowest-cost producers of bleached kraft market pulp in the world. Our low production costs relative to some of our competitors are due to a number of factors, including: economies of scale, advanced forestry techniques in managing the processes of planting, growing and harvesting of our trees, a comparatively short harvest cycle of our trees, and lower energy and chemical costs. 19 During 2007, we were able to meet 86% of our wood fiber requirements from our own eucalyptus forests. Climate and soil conditions in Brazil enable us to harvest our eucalyptus trees in only seven years after plantation, while harvest cycles for other types of hardwood trees in the southern United States, Canada and Scandinavia can range from 25 to 70 years. Harvest cycles for our principal non-Brazilian competitors in the eucalyptus pulp market, which are located in Spain, Portugal and Chile, are approximately eight to ten years. See Raw Materials  Wood" and Competition". We internally produce approximately 96% and 69%, in Barra do Riacho and Guaíba Units, respectively, of our electrical energy requirements, mainly from by-products of our pulp production process, and recycle the greater part of the chemicals used at the Units. See Raw MaterialsEnergy. Business Strategy By the end of 2006 Aracruz updated its mission, vision and business principles as follows: Mission: ü To offer products obtained in a sustainable way from planted forests, generating economic, social and environmental benefits and, in this way, contributing to people's well-being and quality of life. Vision: ü To be acknowledged as leader in the global pulp market. Business Principles Our decisions and actions are based on ethical values and observe the following business principles, which also guide our Code of Ethics: ü Integrity We have a commitment to integrity: o acting with fairness and honesty; o respecting human rights; o complying with legislation, internal rules, agreements and commitments; o continuously seeking the best corporate governance practices; o rejecting any form of corruption or illegality. ü Commitment to shareholders We create value for all shareholders, focusing on operational excellence: o investing in continuous improvement and innovation throughout our operations; o seeking to maximize return on investments; o increasing the scale of our business; o managing risks and pursuing a continuous reduction in the cost of capital. ü Customer focus We value long-term relationships: 20 o offering products that satisfy customer needs; o guaranteeing the safety of our products and the reliability of their supply; o investing in product development. ü Valuing our employees We value our employees: o fostering a safe, healthy and motivating work environment and rejecting discrimination of any kind; o respecting freedom of association; o offering opportunities for professional and personal development; o fostering professional growth based on merit; o encouraging active citizenship; o seeking to constantly improve quality of life. ü Valuing our stakeholders We cultivate relationships of mutual trust with our stakeholders: o seeking engagement and cooperation; o being sensitive to their aspirations and concerns; o using dialogue as the first priority to resolve conflicts; o respecting diversity and freedom of opinion and expression; o being transparent in our actions and communications. ü Harmony with the environment We act in harmony with the environment and we contribute to its protection: o using natural resources in a sustainable manner; o adopting modern technologies and practices to make our operations more efficient and minimize their impacts; o contributing to the preservation of biodiversity. ü Social responsibility We take our corporate social responsibility seriously: o disseminating knowledge and fostering the sustainable development of communities; o establishing partnerships, investing in projects and nurture networks with the private sector, civil society organizations and the public sector; o contributing to the improvement of public governance; 21 o supporting and strengthening the partners in our supply chain. We encourage our business partners to adopt these principles, as we strive for the sustainability of our supply chain. Moreover, following up actions that were initiated in 2005, during 2006 and 2007 additional measures were adopted to enhance the Code of Ethics effectiveness and to assure the more structured performance of our various management bodies, with the following highlights: The approval of Internal Regulations for the Executive Officers, the Board of Directors and each one of the committees that support the Board of Directors, in a manner that increases their effectiveness. The setting up of a Disclosure Committee whose main objective is to establish guidelines for the disclosure of results and financial, accounting and audit reports. The restructuring of the Sustainability Committee, which now is composed of representatives of the shareholders and independent members. The approval of a proposal to improve the structure of the Companys regulations, seeking to more clearly establish hierarchies and levels of approval of the documents that orient our operations. Revision of the Code of Ethics to better align it to the mission, vision and business principles of the Company. Also, in 2007 the Company made progress in the implementation of its strategy of combining sustainable growth with continuous efforts to improve operational excellence. Our strategic goal is to supply 25% of world demand for hardwood market pulp - amounting around 7 million tons  by 2015, and to continue be one of the lowest cost producers in the sector, adding value for shareholders and other stakeholders. The studies to implement these additional capacities are not yet completed and still depend upon Aracruz Board's approval. Listed below, can be seen some of the projects that contributed to implement our business strategy: Economies of scale resulting from new capacity increases . Following the modernization of Fiberlines A and B, and the Excellence Project, both carried out in 1998, which improved Aracruz's operational efficiency and enabled the Company to reduce costs, and the Fiberline C Expansion Project, which in the middle of 2002 increased our nominal production capacity to over 2,000,000 tons per year, Aracruz continued to deliver growth through the acquisition from Klabin S. A. , in 2003, of Riocell, with its updated nominal production capacity of approximately 430,000 tons of bleached eucalyptus market pulp and 50,000 tons of printing and writing paper, and through the Veracel project, a pulp mill for the production of bleached eucalyptus kraft market pulp in Eunápolis, in the State of Bahia, with a nominal capacity of 900,000 tons per year, which started up in May 2005. In mid 2004, Aracruz's Board of Directors approved the Guaíba Unit optimization project, which improved operational efficiency and enabled the Unit to increase its nominal capacity from 400,000 to 430,000 tons per year. Those Projects rely on our technology advances and benefit from our existing overhead and management structure, which has absorbed the new activity without significant additional fixed costs. These enhancements will enable us to reduce pulp costs and improve quality levels in the new production unit. Following the same value drive, the Company approved in 2005 the Barra do Riacho Unit Optimization Project that will increase the nominal capacity of the three existing Fiberlines by 200,000 tons. This project was concluded in the last quarter of 2007 and will be fully operational in 2008. Improvements in forestry technology using advanced genetic techniques, which will result in an increase in the forest yield . Regarding forest technology, as a result of the traditional genetic improvement program, we recommended eleven new eucalyptus hybrid clones for operational planting, which display greater pulp productivity per hectare, in the different Company sites, as well as wood 22 quality in accordance with the requirements of our products. Worthy of note is the unprecedented recommendation of hybrid clones of E. urophylla x E. dunni to Guaíba unit plantations, at Rio Grande do Sul State. Contributions to the commercial applications of new clonal propagation technologies have also been provided, as well as sustainable silvicultural practices that ensure the high performance of plantations. In Barra do Riacho Unit, soil monitoring conducted in last twenty years revealed that fertility has been improving for most of the areas, due to application of changes in nutritional management, especially from late 90's. In Guaíba Unit an important study involving soil mapping of the expansion areas was accomplished. Concerning climate studies, the results so far have demonstrate that the consumption of water by the Aracruz' eucalyptus plantations is similar to the consumption of native forests located on the Company's reserves. Aracruz biodiversity studies, started 15 years ago both in eucalypt plantations and native reserves, show that more than 11 thousand birds, of 556 different species, were registered until the end of 2007, suggesting that the silvicultural model adopted by Aracruz has allowed the maintenance of bird communities at the studied locations. Optimization of transportation logistics . Transportation of wood to the mills comprises a large portion of the cost of our pulp production. Improvements in transportation logistics and costs are a priority for the Company. At the end of 2002, we improved the logistics of our rail transportation. We also launched our Multimodal Transportation SystemsMaritime and Rail, the main objective of which is to enhance logistics and further integrate our Mill-Port-Forest system. In 2005, coastal shipping delivered 17% of the total wood consumed at the Barra do Riacho Unit. With the entry into service in October, 2005 of another tug and barge, the annual shipping capacity is expected to reach 2.7 million tons in the following years, representing 36% of total wood transportation. As part of the complete system learning curve process it has already reached about 1.9 million tons in 2006, representing some 24% of the wood consumed at Barra do Riacho. In 2007, the system delivered 1.6 million tons. Each barge has a wood-carrying capacity of approximately 5,000 tons. As well as optimizing transport costs, their use eliminated some 60,000 truck journeys along the BR 101 highway in 2007, reducing traffic on the road and cutting emissions of greenhouse gases as a result of lower fossil fuel consumption. Improve business process management with state-of-the-art information technology in order to improve efficiency and reduce costs . We use mySAP. com(R) platform supplied by SAP to control, simplify and integrate our business process within all our sites and also to implement connectivity with our customers and suppliers. All our information systems are in compliance with Sarbanes-Oxley requirements. During 2007 we had implemented the new version of ERP mySAP. com (ECC6.0) . In parallel, all business processes were evaluated in order to optimize them and make use of the new functions available. Increase competitiveness
